internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------------------ --------------------------------------------------------- -------------------------------------- ---------------------------------- department of the treasury washington dc person to contact ---------------- id no ---- -------- telephone number --------------------- refer reply to cc ita plr-148672-06 date december ----------------------------------------------------------------------------------------- legend taxpayer ------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------- -------------------------------------------------- former adviser ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- ------------------------------------------ former affiliate -------------------------------------------------------------------------- ------------------------------------------ transfer agent ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------------------------------------ transfer agent ------------------------------------------------------------- ------------------------------------------ distribution plans -------------------------------------------------------------------- order ------------------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ -------------------------- plr-148672-06 -- --------------- ------------------ ----------------- ----------------- --------------- ----------------- ----------------- ----------------- ---------------- ------------------------- -------------------------- ----------------- ---------------------- ---------------------- -------------------------- x dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh month day date date date date date date dear ------------- this letter responds to a ruling_request submitted on behalf of taxpayer by a letter dated date and supplemented by correspondence dated date date date date date date and date the ruling_request relates to the tax treatment of the amounts received pursuant to the distribution plans facts taxpayer is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the act taxpayer is classified as a domestic_corporation for federal_income_tax purposes and has elected to be treated as a regulated_investment_company ric under sec_851 of the internal_revenue_code the code taxpayer uses the accrual_method of accounting and files its federal_income_tax returns on the basis of a fiscal_year ending on month day taxpayer invests primarily in municipal securities or other investments with similar economic characteristics the income from which is exempt from regular federal_income_tax at the close of each quarter of each of taxpayer’s taxable years ending prior to the date of this letter_ruling at least of the value as defined in sec_851 of the code of taxpayer’s total assets consisted of obligations described in sec_103 of the code taxpayer represents that at the close of each quarter of each taxable_year that ends after the date of this plr-148672-06 letter_ruling and during which it receives an amount pursuant to the distribution plans at least of the value as defined in sec_851 of taxpayer’s total assets will consist of obligations described in sec_103 taxpayer has x classes of shares that represent interests in the same portfolio of securities but have different arrangements for shareholder services and the distribution of shares taxpayer represents that these arrangements satisfy the requirements of rule 18f-3 of the act and that the classes of shares constitute qualified groups of shares within the meaning of revproc_99_40 1999_2_cb_565 under these arrangements each class of shares is specially allocated the fees and expenses associated with shareholder servicing and distribution of shares of that class each class of shares also is specially allocated certain other fees and expenses such as transfer agency fees on the basis of amounts actually incurred by that class investment advisory fees and custodial fees are not specially allocated among the classes but rather are allocated based on the relative net asset value of each class of shares former adviser is registered with the sec as an investment adviser and served as such to taxpayer and other rics collectively the funds and individually a fund during the period covered by the order former affiliate is an affiliate of former adviser and is registered with the sec as an investment adviser and broker-dealer transfer agent initially provided transfer agency services directly to the funds the funds’ business was highly profitable to transfer agent during this initial period as a result of a favorable fee schedule and the relatively low cost of servicing the funds the order finds that former adviser in the course of a review of transfer agent options recommended to the funds’ boards of directors that transfer agent be replaced with transfer agent an affiliate of former adviser who would undertake to provide transfer agency services to the funds more economically the boards of directors of the funds adopted this recommendation transfer agent then subcontracted with transfer agent to perform substantially the same work it had previously performed but at a significant discount from the fees it had previously charged the funds transfer agent provided a customer service call center and provided oversight and quality control_over the work of transfer agent the order further finds that while offering the funds a limited fee reduction through the institution of fee caps former adviser retained the majority of the savings it had negotiated with transfer agent the order therefore finds that transfer agent earned net fees far in excess of costs for the period covered by the order the order further finds that former adviser and former affiliate willfully violated certain provisions of the investment advisers act of u s c sec_80b-1 et seq as amended the advisers act by failing to disclose to the boards of directors of the plr-148672-06 funds when proposing the new transfer agency arrangement with its affiliate transfer agent that transfer agent had offered to continue as transfer agent at a substantially lower fee also undisclosed to the boards of directors was a side letter entered into between former adviser former affiliate and transfer agent under which former adviser agreed to recommend the appointment of transfer agent as sub-transfer agent to transfer agent in exchange for a guarantee by transfer agent of specified amounts of asset management and investment banking fees to former adviser and former affiliate respectively and the fact that transfer agent would earn a large profit while performing only limited functions while transfer agent continued to perform substantially_all transfer agency functions although former adviser and former affiliate did not admit or deny any wrongdoing or liability the order provides for the imposition of sanctions on former adviser and former affiliate including the payment to the funds of certain escrowed transfer agency fees under the terms of the order transfer agent was required to escrow all transfer agency fees received from the funds throughout the remaining term of its contracts less any payments made to sub-transfer agents and actual operational costs and expenses from these escrowed amounts former adviser and former affiliate were required to make distributions to the funds in amounts equal to the difference between the amounts actually paid_by the funds for transfer agency services and the amounts that the funds would have paid under the new transfer agency contract had the new contract been in effect during the escrow period the escrow arrangement covered transfer agency fees for the period from date through date the amount of dollar_figurea was deposited into escrow and placed in certain investments distributions were made to the funds on a class by class basis that is by treating each class of shares in a fund entitled to share in the escrowed amounts as a separate fund and separately determining the distributable_amount for each class distributions were made on date and date disgorgement prejudgment_interest and civil money penalties the order requires former adviser and former affiliate to pay disgorgement in the amount of dollar_figureb plus prejudgment_interest of dollar_figurec credited against the total amount of required disgorgement were previous payments totaling dollar_figured which represents the amount generated under the revenue guarantee in the side letter dollar_figuree was credited against prejudgment_interest of dollar_figurec the remaining dollar_figuref of disgorgement which relates to profits earned by transfer agent from the funds between date and date plus prejudgment_interest of dollar_figureg was required to be paid to the united_states treasury additionally former adviser was required to pay civil money penalties of dollar_figureh to the united_states treasury former adviser and former affiliate agreed that in any related investor action they would not benefit from any offset or reduction of any investor’s claim by the amount of any fair fund distribution to such investor that is proportionately attributable to the civil penalty the order additionally requires former adviser and former affiliate to pay plr-148672-06 the order provides that a fair fund be established pursuant to section a of the sarbanes-oxley_act of pub_l_no for the amounts paid_by former adviser and former affiliate the disgorgement prejudgment_interest and civil money penalty amounts were paid to the sec and transferred to the fair fund established under the terms of the order upon the sec’s approval of the proposed distribution plan the amounts in the fair fund will be returned to former adviser and former affiliate for distribution in accordance with the plan interest and penalties as well as earnings on the foregoing awaits sec approval as presently proposed distributions will be made to the funds on a class by class basis that is by treating each class of shares in a fund entitled to share in the distributed amounts as a separate fund and separately determining the distributable_amount for each class the proposed distribution plan for distribution of disgorgement prejudgment taxpayer distributes all of its investment_company_taxable_income icti and net exempt-interest income each year on its federal_income_tax returns for the years in which it incurred transfer agency fees taxpayer was generally unable to deduct transfer agency fees pursuant to sec_265 of the code to the extent however that taxpayer recognized taxable ordinary_income such as market_discount on tax-exempt obligations it deducted a portion of the transfer agency fees against that gross_income non-deductible transfer agency fees were taken into account in determining the amount of taxpayer’s exempt-interest dividend payments under sec_852 a portion of taxpayer’s tax-exempt_income was treated under sec_57 as a tax preference for alternative_minimum_tax purposes law and analysis with respect to the escrow arrangement the distributions made on date and date are recoveries of transfer agency fees incurred during the period from date through date to the extent they are a return of amounts held in escrow and the distributed earnings on those amounts are gross_income under sec_61 of the code the tax treatment of recoveries of transfer agency fees is discussed below with respect to the proposed distribution plan distributions attributable to the dollar_figuref are recoveries of transfer agency fees incurred during the period from date through date distributions attributable to amounts in excess of dollar_figuref - whether designated as prejudgment_interest penalty or some other amount - are gross_income under sec_61 issue - does taxpayer have gross_income from the recovery_of transfer agency fees incurred during prior years issue a -- does taxpayer have gross_income from the recovery_of transfer agency fees that were deducted on a prior year’s income_tax return plr-148672-06 sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived the supreme court of the united_states has stated that gross_income includes any undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code sec_111 provides that gross_income does not include income attributable sec_162 provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_265 provides that in the case of a ric that distributes during the taxable_year an exempt-interest dividend including exempt-interest dividends_paid after the close of the taxable_year under sec_855 no deduction shall be allowed for that portion of any amount otherwise allowable as a deduction which the amount of the income of such company wholly exempt from income taxes bears to the total of such exempt_income and its gross_income excluding from gross_income for this purpose capital_gain_net_income as defined in sec_1222 generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 its purpose is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite- one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the plr-148672-06 deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir in earlier years taxpayer deducted to the extent not disallowed by sec_265 a portion of the transfer agency fees incurred during such years accordingly the recovery_of transfer agency fees is partially attributable to amounts deducted in prior years and amounts not deducted in prior years to the extent a recovery is attributable to an amount deducted on a prior year’s income_tax return such amount would be income under the tax_benefit_rule and subject_to the provisions of sec_111 issue b -- does taxpayer have gross_income from the recovery_of transfer agency fees that were not deducted on a prior year’s income_tax return the determination of whether the proceeds of a judgment or settlement of a lawsuit constitute income under sec_61 depends on the nature of the claim and the actual basis for recovery if the recovery represents damages for lost profits it is taxed as ordinary_income if however the recovery is treated as a replacement of capital the damages received from the lawsuit are treated as a return_of_capital and are not taxable as income 33_tc_323 payments by the one causing a loss that do no more than restore a taxpayer to the position he or she was in before the loss was incurred are not includible in gross_income because there is no economic gain revrul_81_277 1981_2_cb_14 agency fees will do no more than restore taxpayer to its position before it incurred the overcharged fees thus the payments do not give rise to an economic gain accordingly the payments that taxpayer receives as a recovery_of transfer agency fees are not includible in income to the extent that taxpayer did not deduct such fees in accordance with sec_265 issue -- what is the character of the recovered transfer agency fees in this case the payments that taxpayer receives as a recovery_of transfer issue a -- should the taxable amounts be recharacterized with reference to the different types of income in the year of recovery revrul_92_56 1992_2_cb_153 holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is includible in the ric’s gross_income the reimbursement is qualifying_income under sec_851 the revenue_ruling does not specifically discuss the characterization of such a reimbursement however the following section of the revenue_ruling which discusses the effect on other revenue rulings is relevant in revrul_64_247 1964_2_cb_179 a company recovered plr-148672-06 excess management fees from its investment manager the recovery was made as a result of legal action brought against the company's former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a company's former investment_advisor paid the company an amount the advisor had improperly received for assigning its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company's shareholders filed a derivative action against the investment_advisor in both rulings the payments were includible in the company's gross_income the rulings held that the payments did not cause the companies to fail to meet the definition of ric contained in sec_851 of the code provided the companies in all other respects qualified for ric status for the taxable_year in question the rulings also held that for purposes of sec_854 relating to limitations applicable to dividends received from rics the payments should be allocated between interest and dividends in proportion to the interest and dividends derived by the company during the taxable_year in which the payments were includible in gross_income rev ruls and predate the amendment of sec_851 of the code which specifies that qualifying_income includes other income derived by a ric with respect to its business of investing in stock securities or foreign_currencies see section b and d tax_reform_act_of_1986 vol c b accordingly rev ruls and are obsolete to the extent they imply that the payments therein would not be qualifying_income under sec_851 rev ruls and are also obsolete to the extent they would treat the payments in part as dividend income under sec_854 emphasis added the full meaning of the emphasized language quoted above can be determined by reviewing the version of sec_854 that was in effect at the time rev ruls and were issued at that time sec_854 required that the aggregate_dividends_received by a ric during its taxable_year be less than of its gross_income excluding gain from the sale of stock_or_securities for a distribution of dividends to its individual shareholders to be eligible for any exclusion under former sec_116 and for a distribution of dividends to its corporate shareholders to be eligible for any deduction under sec_243 if such distributions were eligible the specific amount that qualified for exclusion or deduction was calculated by taking into account only that portion of the dividend that bears the same ratio to the amount of such dividend as the aggregate_dividends_received by the ric during its taxable_year bear to its gross_income for the taxable_year plr-148672-06 in rev ruls and the holding with respect to sec_854 resulted in the payment having no effect on whether dividends distributed to the ric’s individual shareholders qualified for any exclusion under former sec_116 or whether dividends distributed to corporate shareholders qualified for any deduction under sec_243 even though the ric’s gross_income was increased by the full amount of the payment the amount treated as aggregate_dividends_received by the ric during its taxable_year was increased by only a pro_rata portion of the payment as a result to the extent that the payment to the ric resulted in increased dividend distributions to its shareholders such increase was only partially eligible for the exclusion under former sec_116 and the deduction under sec_243 at the time revrul_92_56 was issued sec_854 of the code still limited the aggregate amount that could be designated as dividends to the aggregate_dividends_received by the ric for the taxable_year however the threshold requirement in old sec_854 which was discussed above was removed prior to the time revrul_92_56 was issued in light of the amendments to sec_851 of the code and the issuance of revrul_92_56 we conclude that the taxable amounts should not be recharacterized with reference to the different types of income in the year of recovery issue b -- should the taxable amounts be recharacterized with reference to the different types of income in the years the transfer agency fees were incurred and deducted in earlier years taxpayer deducted to the extent not disallowed by sec_265 of the code a portion of the transfer agency fees incurred during such years those deductions reduced taxpayer’s investment_company_taxable_income in these earlier years this income would have included any market_discount on tax-exempt obligations any dividends or any taxable interest the transfer agency fees deducted did not reduce net_capital_gain in revrul_64_247 the taxpayer recovered amounts after bringing a legal action against certain of its former officers and directors to recover excess management fees paid to a corporation owned by the former officers and directors for all its prior taxable years the taxpayer qualified to be taxed as a regulated_investment_company under subchapter_m chapter subtitle a of the internal_revenue_code of management fees were a type of expense deductible under sec_162 in the prior years such an expense would have reduced income from any dividends any taxable interest and any excess of the net_short-term_capital_gain over the net_long-term_capital_loss under then sec_852 investment_company_taxable_income did not include the excess of the net_long-term_capital_gain over the net_short-term_capital_loss plr-148672-06 the ruling held that the recovered amounts did not cause the taxpayer to fail to meet the definition of ric contained in sec_851 provided that in all other respects the taxpayer qualifies for ric status for the taxable_year in question the ruling also held that for purposes of sec_854 relating to limitations applicable to dividends received from rics the recovered amounts should be allocated between interest and dividends in proportion to the interest and dividends derived by the taxpayer during the taxable_year of the recovery implicit in that holding is a determination that the recovered amounts did not otherwise have a characterization besides generic ordinary_income the second holding of the revenue_ruling as well as the first would have been stated differently if absent the revenue_ruling the recovered amounts would have been characterized with reference to the different types of income in the years the management fees were deducted revrul_64_247 was obsoleted by revrul_92_56 the term obsolete describes a previously published ruling that is not considered determinative with respect to future transactions see c b iv revrul_64_247 was not revoked the term revoked describes situations where the position in the previously published ruling is not correct and the correct position is being stated in a new ruling id revrul_64_247 is still instructive because it was obsoleted and not revoked accordingly we conclude that the taxable amounts should not be recharacterized with reference to the different types of income in the years the transfer agency fees were incurred and deducted taxpayer should treat these taxable amounts as ordinary non-dividend income for purposes of making designations with respect to dividends for the taxable_year in which taxpayer has income from the recovery_of transfer agency fees issue - to the extent taxpayer has a recovery_of transfer agency fees that were not deducted on a prior year’s return are these amounts properly recharacterized as an amount of interest excludable from gross_income under sec_103 of the code in order that taxpayer may designate these amounts as exempt-interest dividends under sec_852 in the year of recovery sec_103 of the code provides an exclusion_from_gross_income for interest on any state_or_local_bond with certain exceptions this exclusion benefits state and local governments by making financing available for governmental purposes at lower interest rates in structure and purpose the ric provisions of subchapter_m of the code generally are designed to ensure single-tier taxation of corporate income and gains from investment_assets at the shareholder level the exempt-interest dividend provisions of sec_852 extend this model to the tax-exempt_interest arena sec_852 permits a ric that holds at least percent of its assets in obligations described in sec_103 to designate exempt-interest dividends to its shareholders taxpayer represents that it fulfilled this statutory requirement in the years plr-148672-06 of overcharge and will fulfill it during the years it receives any recovery sec_852 defines an exempt-interest dividend as any dividend or part thereof other than a capital_gain dividend paid_by a ric and designated by it as an exempt-interest dividend in a written notice mailed to its shareholders not later than days after the close of its taxable_year if the aggregate amount so designated with respect to a taxable_year of the company including exempt-interest dividends_paid after the close of the taxable_year as described in sec_855 is greater than the excess of -- i the amount of interest excludable from gross_income under sec_103 over ii the amounts disallowed as deductions under sec_265 and sec_171 the portion of such distribution which shall constitute an exempt-interest dividend shall be only that proportion of the amount so designated as the amount of such excess for such taxable_year bears to the amount so designated subject_to the conditions and limitations set forth in that section sec_852 thus empowers a ric that holds at least percent of its assets in obligations described in sec_103 to pass through the tax-exempt character of amounts received on these obligations to its shareholders enacted in to allow small investors in tax-exempt obligations the same benefits of diversification already afforded to investors in rics holding equities and taxable debt securities this section preserves the character of tax- exempt_interest earned by a ric in the hands of its shareholders as analyzed above under issue b amounts taxpayer receives as a recovery_of transfer agency fees not deducted in the years of overcharge do no more than restore taxpayer to its position before the overcharge do not give rise to an economic gain and are not includible in gross_income under sec_61 of the code these amounts therefore cannot be categorized as directly within the exclusion_from_gross_income provided by sec_103 and we do not so rule recharacterization of these amounts as described in the following sentence is consistent however with the purposes of sec_103 and sec_852 in order to give full effect to congressional intent underlying the provisions of sec_852 and of subchapter_m generally we therefore rule that these amounts may properly be constructively treated by taxpayer as interest excludable from gross_income under sec_103 solely for purposes of ensuring that taxpayer as a ric may designate these amounts as exempt-interest dividends in the year of recovery in accordance with sec_852 and for purposes of the determination of qualifying_income under the flush language of sec_851 additionally we rule that such amounts eligible for designation as exempt-interest dividends will be considered items of tax preference under sec_57 to the extent the transfer agency fees previously offset tax- exempt_income that was treated as tax preference income under sec_57 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury except as expressly provided herein no opinion is expressed or implied plr-148672-06 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences including the source of the recovered transfer agency fees for purposes of subchapter_n of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely christopher f kane chief branch office of associate chief_counsel income_tax and accounting
